DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/2/20, 1/20/21 and 9/23/21 have been considered by the examiner.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a negative electrode, classified in H01M 4/667.
II. Claims 10-14, drawn to a method of manufacturing a negative electrode, classified in H01M 4/0404.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product may be made by another materially different process.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 2-7 and 9 recite “a lithium secondary battery”, which lacks proper antecedent basis in the claims.  Examiner suggests “the lithium secondary battery”.
Claim 10 recites the limitations "a primer layer", “a negative electrode current collector”, “a lithium layer” and “a free-standing negative electrode active material layer” in lines 3-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitations "the free-standing negative electrode", “a method”, “a free-standing negative electrode active material layer” and “the form” in lines 2-9.  There is insufficient antecedent basis for these limitations in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends form claim 12, however, claim 14 is identical to claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhamu et al., US 2013/0045427 A1.
Zhamu teaches a prelithiated current collector and secondary lithium battery containing the prelithiated current collector.  See at least Figure 3:

    PNG
    media_image1.png
    699
    483
    media_image1.png
    Greyscale

FIG. 3 teaches a lithium-ion cell having a pre-lithiated current collector 112 at the anode, an anode 114 containing an anode active material (e.g. Si particles), a porous separator 116 soaked with liquid or gel electrolyte, a cathode 118 containing a cathode active material and a non-lithiated current collector 120 [0066].  Elements 112 and 114 together form the negative electrode.
	The prelithiated current collector 112 comprises: (a) an electrically conductive substrate (collector collector) having two opposed primary surfaces, and (b) a mixture m [0035].
	The conductive substrate (current collector) is preferably selected from a graphite layer, flexible graphite foil, foil of graphene sheets, foil of graphene oxide sheets, nickel-coated stainless steel foil, copper-coated steel foil, chrome plated steel sheet, carbon-coated aluminum foil, metal-coated polymer film, intrinsically conductive polymer film, conductive filler-polymer composite film, a porous nano-structured layer composed of graphene, graphene oxide, graphene fluoride, doped graphene, doped graphene oxide, or a combination thereof. Actually, there is no particular limitation on the type of electrically conductive substrate, provided that the material can be made into a thin sheet, foil, or film [0036].  The primer layer may be the carbon of the carbon-coated aluminum foil or may the graphene layer of a combination of two substrate materials.
	Thus the claims are anticipated.  Note the anode 114 is separate from (stand-alone), and in addition to, the prelithiated current collector [0039].  The step of depositing lithium or lithium alloy may include a deposition procedure [0063].  The electrically conductive substrate has a thickness preferably thinner than 500 m, further preferably thinner than 200 m, and most preferably thinner than 100 m.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727